UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT




                            No. 95-2779


D. JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          and

EARNESTINE BROWN; JAMES EDWARD RHODES; AMY
COX; JAMES MEADOWS; LENA BROWN; NELSON DOVE;
ROSETTA MEADOWS; THERESA MURRELL; JAMES G.
GRADY; ALBERT H. BROWN; ELLEN CROUELL;
FRANKLIN BROWN,

                                                       Plaintiffs,
          versus


TOWN OF TRENTON, NORTH CAROLINA; COUNTY OF
JONES, NORTH CAROLINA; NORTH CAROLINA DEPART-
MENT OF ENVIRONMENT, HEALTH AND NATURAL
RESOURCES,

                                           Defendants - Appellees,

          and

ENVIRONMENTAL PROTECTION AGENCY,

                                                        Defendant.
                           No. 95-2822



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and


JAMES EDWARD RHODES; VELMA MCMILLIAN; MAMIE
RHODES; HELEN BURNEY; BARBARA BURNEY; SUZETTE
BRANCH; LAURA MORGAN; ORESLEY WILLIAMS;
EARNESTINE BROWN; IRISH BURNEY,

                                                      Plaintiffs,
          versus


JONES COUNTY, NORTH CAROLINA; STATE OF NORTH
CAROLINA,

                                          Defendants - Appellees,

          and


JAMES E. STEWART AND ASSOCIATES, INCORPORATED;
NEUSE RIVER COUNCIL OF GOVERNMENTS; NORTH
CAROLINA DEPARTMENT OF COMMERCE, and its
Entity, Division of Community Assistance; U.S.
DEPARTMENT OF HOUSING & URBAN DEVELOPMENT, and
its Entity, Office of Fair Housing; HAROLD
KOONCE; C. DAVID HARRIS AND ASSOCIATES,

                                                      Defendants.




                                2
                           No. 95-2955



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and


JAMES EDWARD RHODES; VELMA MCMILLIAN; MAMIE
RHODES; HELEN BURNEY; BARBARA BURNEY; SUZETTE
BRANCH; LAURA MORGAN; ORESLEY WILLIAMS;
EARNESTINE BROWN; IRISH BURNEY,

                                                      Plaintiffs,
          versus


JONES COUNTY, NORTH CAROLINA; STATE OF NORTH
CAROLINA,

                                          Defendants - Appellees,

          and


JAMES E. STEWART AND ASSOCIATES, INCORPORATED;
NEUSE RIVER COUNCIL OF GOVERNMENTS; NORTH
CAROLINA DEPARTMENT OF COMMERCE, and its
Entity, Division of Community Assistance; U.S.
DEPARTMENT OF HOUSING & URBAN DEVELOPMENT, and
its Entity, Office of Fair Housing; HAROLD
KOONCE; C. DAVID HARRIS AND ASSOCIATES,

                                                      Defendants.




                                3
                           No. 95-2995



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and


HARDY BROCK; BARBARA BURNEY; LENA BROWN; EDNA
BROWN; JAMES EDWARD RHODES; FANNIE MCDANIEL;
EARNESTINE BROWN; BLANCHIE DOVE; BLANCHE DOVE,

                                                      Plaintiffs,

          versus

TOWN OF TRENTON, NORTH CAROLINA; COUNTY OF
JONES, NORTH CAROLINA,

                                          Defendants - Appellees,

          and


ANN BROCK; EDWARD EUBANKS; CHARLES JONES, Mem-
bers of the Town Council of Trenton; C. GLENN
SPIVEY, Clerk to the Town Council; NOLAN B.
JONES, Chairman of the Jones County Commis-
sioners; HORACE B. PHILLIPS; ROBERT WILLIAM
MATTOCKS; CHARLES BATTLE, JR.; LESLIE DEWEY
STRAYHORN, Members of the Jones County Com-
missioners; LARRY P. MEADOWS, Jones County
Manager, JOFFREE T. LEGGETT, Mayor of Trenton,

                                                      Defendants.




                                4
                           No. 95-2996



DANIEL J. WILLIS,

                                           Plaintiff - Appellant,

          versus


TOWN OF TRENTON, NORTH CAROLINA,
                                            Defendant - Appellee.




                           No. 95-2997



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and

HARDY BROCK; ANITA B. BROWN; EARNESTINE BROWN;
LENA BROWN; DEBRA CURETON,

                                                      Plaintiffs,

          versus


TOWN OF TRENTON, NORTH CAROLINA,

                                            Defendant - Appellee.




                                5
                           No. 95-2998


DANIEL J. WILLIS,

                                           Plaintiff - Appellant,

          versus


TOWN OF TRENTON, NORTH CAROLINA,

                                            Defendant - Appellee,
          and

JOFFREE T. LEGGETT, Mayor of the Town of
Trenton; EDWARD EUBANKS, Member of the Town
Council of Trenton; ANN BROCK, Member of the
Town Council of Trenton; CHARLES JONES, Member
of the Town Council of Trenton; CHARLES R.
HUGHES, Chairman of Election of Jones County,

                                                      Defendants.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-93-79-4-H, CA-93-23-4-H, CA-92-92-4-H, CA-92-
107-4-H, CA-92-148-4-H, CA-92-159-4-H)




                           No. 95-2935


DANIEL J. WILLIS,

                                           Plaintiff - Appellant,

          versus


                                6
TOWN OF TRENTON, NORTH CAROLINA,

                                            Defendant - Appellee,

          and

JOFFREE T. LEGGETT, Mayor of the Town of
Trenton; EDWARD EUBANKS, Member of the Town
Council of Trenton; ANN BROCK, Member of the
Town Council of Trenton; CHARLES JONES, Member
of the Town Council of Trenton; CHARLES R.
HUGHES, Chairman of Election of Jones County,

                                                      Defendants.




                           No. 95-2940



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and

HARDY BROCK; BARBARA BURNEY; LENA BROWN; EDNA
BROWN; JAMES EDWARD RHODES; FANNIE MCDANIEL;
EARNESTINE BROWN,

                                                      Plaintiffs,

          versus


TOWN OF TRENTON, NORTH CAROLINA; COUNTY OF
JONES, NORTH CAROLINA,
                                          Defendants - Appellees,




                                7
          and

ANN BROCK; EDWARD EUBANKS; CHARLES JONES, Mem-
bers of the Town Council of Trenton; C. GLENN
SPIVEY, Clerk to the Town Council; NOLAN B.
JONES, Chairman of the Jones County Commis-
sioners; HORACE B. PHILLIPS; ROBERT WILLIAM
MATTOCKS; CHARLES BATTLE, JR.; LESLIE DEWEY
STRAYHORN, Members of the Jones County Com-
missioners; LARRY P. MEADOWS, Jones County
Manager,

                                                      Defendants.




                           No. 95-2941



DANIEL J. WILLIS,

                                           Plaintiff - Appellant,

          versus

TOWN OF TRENTON, NORTH CAROLINA,

                                            Defendant - Appellee.




                           No. 95-2942



D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and

                                8
9
HARDY BROCK; ANITA B. BROWN; EARNESTINE BROWN;
LENA BROWN; DEBRA CURETON,

                                                       Plaintiffs,

          versus


TOWN OF TRENTON, NORTH CAROLINA,
                                            Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-92-92-4-H, CA-92-107-4-H, CA-92-148-4-H, CA-92-159-4-H)


Submitted:   January 11, 1996          Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.

D. Johnson Willis, a/k/a Daniel J. Willis, Appellant Pro Se.
Robert Scott Pierce, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-
Salem, North Carolina; Daniel Calvin Oakley, Assistant Attorney
General, Charles Jerome Murray, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina; Cheryl A. Marteney, WARD
& SMITH, P.A., New Bern, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                10
PER CURIAM:

     Appellant noted the appeals in Nos. 95-2779, 95-2822, 95-2935,

95-2940, 95-2941, and 95-2942 outside the appeal period established

by Fed. R. App. P. 4(a)(1), failed to obtain extensions of the

appeal periods within the additional thirty-day period provided by

Fed. R. App. P. 4(a)(5), and is not entitled to relief under Fed.

R. App. P. 4(a)(6). The time periods established by Fed. R. App. P.

4 are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). The district court entered its

orders on October 14, 1993, January 12 and 13, 1994, and March 22

and 30, 1995. Appellant's notices of appeal were filed on Septem-

ber 25 and 26, 1995, October 16 and 30, 1995, and November 7, 1995.
Appellant's failure to note timely appeals or obtain extensions of

the appeal periods deprives this court of jurisdiction to consider

these cases. We therefore dismiss these appeals.
     Appellant timely appealed the district court orders entered on

October 16, 1995, and November 3, 1995, in Nos. 95-2955, 95-2995,

95-2996, 95-2997, and 95-2998. The subjects of these appeals are

the district court's orders striking Appellant's untimely notices

of appeal. The district court did not have jurisdiction to strike

the untimely notices of appeal. See Liles v. South Carolina Dep't
of Corrections, 414 F.2d 612, 614 (4th Cir. 1969). However, we

dismiss these appeals as moot because the untimely appeals were




                                11
transmitted to this court, so the Appellant received the relief he

sought.

     We deny the Appellant's motions for oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                               12